Case: 19-20300      Document: 00515491769         Page: 1    Date Filed: 07/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-20300
                                                                           July 16, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RHONDA FLEMING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-2799


Before WIENER, SOUTHWICK, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Rhonda Fleming, federal prisoner # 20446-009, appeals an April 8, 2019
order denying relief on various postjudgment motions she filed in a closed
28 U.S.C. § 2255 case after the district court warned her not to do so. The April
18, 2019 notice of appeal was not timely as to the district court’s April 2014
order denying the § 2255 motion or an October 2018 order denying a motion to
supplement and a motion for a hearing, nor were these dispositions designated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20300     Document: 00515491769      Page: 2   Date Filed: 07/16/2020


                                  No. 19-20300

in the notice of appeal. Consequently, we lack jurisdiction to consider those
decisions in the instant appeal. See Bowles v. Russell, 551 U.S. 205, 214 (2007);
FED. R. APP. P. 4(a)(1)(B); FED. R. APP. P. 3(c)(1).
      Fleming does not challenge the district court’s April 8th order denying,
dismissing, or striking her seven postjudgment motions although it was the
only order designated in the notice of appeal. By failing to do so, Fleming has
abandoned the only issues over which we have jurisdiction.           See Hughes
v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). Moreover, the postjudgment
motions were, essentially, meaningless, unauthorized motions which the
district court was without jurisdiction to entertain. See United States v. Early,
27 F.3d 140, 142 (5th Cir. 1994). Accordingly, Fleming’s appeal is without
arguable merit, see Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983), and
it is therefore DISMISSED as frivolous, see 5TH CIR. R. 42.2.
      Fleming was most recently sanctioned by this court, while this appeal
was pending, on August 1, 2019, in denying her two petitions for writs of
mandamus. In re Fleming, No. 19-20128 c/w 19-20376, at 5 (5th Cir. Aug. 1,
2019) (unpublished) (imposing a $200 sanction). Fleming is REMINDED that
she is barred from filing any pleadings in this court or any court subject to this
court’s jurisdiction until the sanction has been paid in full, unless she first
obtains leave of the court in which she seeks to file her pleadings. Fleming is
CAUTIONED that the filing of future frivolous or repetitive challenges to her
conviction, sentence, or continued incarceration in this court or any court
subject to this court’s jurisdiction will subject her to additional and
progressively more severe sanctions.




                                         2